Citation Nr: 0532207	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a ganglion cyst of the left wrist.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1999 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at hearings before an RO hearing 
officer in March 2000 and the undersigned Veterans Law Judge 
sitting at the RO in August 2005.  Transcripts of these 
hearings are associated with the claims folder.


REMAND

During her August 2005 hearing before the Board, the veteran 
reported that she had received private treatment for her 
claimed skin condition since separation from active duty.  
She also noted that she was going to be seen by VA for an MRI 
of her left wrist and arm.  On remand, the originating agency 
should ensure that all pertinent treatment records are 
associated with the claims folder.

In addition to the foregoing, the Board is of the opinion 
that the veteran should be afforded a VA examination.  In 
this regard, the Board notes that the veteran's service 
medical records reflect that she was seen with tinea pedis 
and contact dermatitis in 1984.  VA outpatient treatment 
records dated in February 2001 show that she was treated for 
multiple acneiform papules on her cheek and forehead, 
moderate xerosis on her hands, and erythematous patches with 
slight scaling in a moccasin like distribution over her feet.  
However, a medical opinion addressing whether she has a 
chronic skin disorder that is etiologically related to 
service has not been obtained.

With respect to her claim for a higher evaluation for her 
residuals of a ganglionectomy, the Board notes that the 
veteran's most recent VA examination for compensation 
purposes was conducted in March 2001.  At her hearing before 
the Board, the veteran reported limitation of function in her 
left hand, wrist, and arm.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  On remand, the veteran should be 
afforded a VA examination to determine the functional 
limitation, if any, caused by her residuals of a 
ganglionectomy.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The veteran should be requested to 
submit any pertinent evidence in her 
possession and the names and addresses of 
all health care providers, VA or non-VA, 
who have treated her for her left wrist 
or skin problems since service.  

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent evidence identified but 
not provided by the veteran.  All 
attempts to procure records should be 
documented in the file.  If the RO or the 
AMC cannot obtain any pertinent records 
identified by the veteran, it should so 
inform the veteran and her representative 
and request them to provide the 
outstanding evidence.

3.  The veteran should then be afforded a 
VA examination to determine the etiology 
of any currently present skin disorders 
and the severity of the residuals of a 
ganglionectomy of the left wrist.  The 
claims folder must be made available to 
the examiner for review.  

For each chronic skin disorder that is 
currently manifested or otherwise 
indicated by the claims folder, the 
examiner should proffer an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active military service, to include the 
tinea pedis and contact dermatitis noted 
in service medical records.

The examiner should also describe in 
detail any current residual disability 
related to the veteran's service 
connected residuals of a ganglion cyst.  
In particular, the examiner should 
comment on any functional impairment of 
the left hand, wrist, or arm associated 
with this disability and the severity of 
such impairment.  

All findings should be reported in detail 
and the rationale for all opinions 
expressed must also be provided

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case, and 
afford the veteran and her representative 
the requisite opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

